DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 29 May 2020.
Priority
The instant Application claims benefit as a continuation-in-part of the prior applications PCT/US2019/026133, PCT/US2019/058172, PCT/US2019/026152, PCT/US2019/026161 and PCT/US2018/063631 under 35 U.S.C. 119e, 120, 121, 365(c) or 386(c). The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as structural limitations are added to the limitations already recited in Claim 28 by Claims 29-36.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Anderson et al. (U.S. 2019/0137316 A1).
Regarding independent Claim 28, Anderson et al. teach (§§0027-0028, 0030, 0187 and Figs. 1-13) a logic circuitry package (see e.g. Fig. 4) for a replaceable print apparatus component (135) comprising an the at least one logic circuit is configured to: receive, via the interface, a first request sent to a first address to read the reference parameter: transmit, via the interface, the reference parameter in response to the first request: receive, via the interface, a second request sent to a second address to implement a task: and implement the task to output a digital value via the interface in response to the second request, wherein the reference parameter corresponds to the digital value. Please note that the teaching §§0027-0028 of Anderson et al. are interpreted to read on the limitations underlined above. Please also note that “cartridge characteristics such as product characteristics, fluid quantity characteristics, fluid type characteristics, etc.”, taught by Anderson et al., read on the limitation “the reference parameter corresponds to the digital value”, as both values are read from the same cartridge and therefore correspond to each other at least in that sense.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. 2019/0137316 A1) as applied to claim 28 above, and further in view of Yuen (U.S. 2008/0165232 A1).
Regarding Claim 47, Anderson et al. teach all the limitations as discussed supra Claim 28 (from which this Claim depends). Anderson et al. further teach a housing (140, Fig. 3) having a height, a width less than the height, and a length, the height parallel to a vertical reference axis, and the width extending between two sides; a print liquid reservoir within the housing; and a print liquid output (e.g. 305). 
Yuen teaches (§0057) the length of an ink cartridge being elongated or shortened to provide variations in the volume of the ink reservoir while maintaining the same or similar structure for the rest of the cartridge for purposes of connecting to a receptacle on the printer side. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Yuen to the teachings of Anderson et al. to increase the ink capacity of the replaceable print apparatus component, as taught by Yuen (§0057). The motivation for doing so would be to reduce the frequency of cartridge replacement, to improve utility of the printer.
Allowable Subject Matter
Claims 37-46 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Claim 37 recites, in particular, “logic circuitry package comprising: an interface; a first logic circuit configured to respond to communications via the interface, the first logic circuit comprising a memory storing at least one reference parameter, and the first logic circuit configured to: receive, via the interface, a request to read the at least one reference parameter; and transmit, via the interface, the at least one reference parameter in response to the request; a second logic circuit configured to respond to communications via the interface, the second logic circuit configured to: receive, via the interface, a request to implement a task; and implement the task to output a digital value via the interface; wherein the at least one reference parameter corresponds to the digital value” (emphasis added – A.S.).
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art. Please note, however, that the first logic circuit and the second logic circuit as claimed are understood to be separate circuits that share no structural elements; otherwise, prior art of e.g. Anderson et al, cited above, would read on the structural limitations of these apparatus Claims.
Claims 29-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/               Examiner, Art Unit 2853